Stephens, J.
Since the judgment of this court in City of Bainbridge v. Atlantic Coast Line R. Co., 42 Ga. App. 581 (157 S. E. 386), reversing the trial court, has, on certiorari, been reversed by the Supreme Court in Atlantic Coast Line R. Co. v. City of Bainbridge, 175 Ga. 160 (165 S. E. 107), and since the law of the case as announced in the opinion of the Supreme Court supersedes that announced in the opinion of this court and demands an affirmance of the judgment of the trial court, the judgment of reversal heretofore rendered by this court is vacated and the judgment of the trial court is hereby affirmed.

Judgment affirmed.


Jenlmms, P. J., amd Sutton, J., concur.